Citation Nr: 0805240	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
degenerative arthritis of the right knee than 10 percent from 
May 1, 2003 to September 8, 2005, and 20 percent from 
September 8, 2005. 

2.  Entitlement to a higher initial disability rating for 
degenerative arthritis of the left knee than 10 percent. 

3.  Entitlement to service connection for arthritis of the 
left shoulder. 

4.  Entitlement to service connection for arthritis of the 
right shoulder.

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to exposure to herbicides, or a vaccine.

6.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to exposure to herbicides, or a vaccine.

7.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to exposure to herbicides, or a vaccine.

8.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to exposure to herbicides, or a vaccine.

9.  Entitlement to service connection for atrial 
fibrillation.

10.  Entitlement to service connection for arthritis of the 
neck.

11.  Entitlement to service connection for a liver condition.

12.  Entitlement to service connection for impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A personal hearing before the 
undersigned Acting Veterans Law Judge at the RO was held in 
August 2007 in St. Petersburg, Florida.  The record was held 
open for 60 days following the hearing to allow the veteran 
to obtain and submit additional medical nexus evidence.  

By way of procedure, a September 2003 rating decision granted 
service connection for degenerative arthritis of the right 
knee and left knee, and assigned initial disability ratings 
of 10 percent for each knee.  In December 2003, the veteran 
entered a notice of disagreement with the initial disability 
ratings.  The RO issued a statement of the case in June 2005.  
The veteran perfected an appeal of initial rating issues by 
submitting a substantive appeal (on a VA Form 9) in June 
2005.  Notwithstanding that the RO interpreted the veteran's 
February 11, 2004 statement as a claim for increased rating, 
because the veteran had already submitted a notice of 
disagreement with the initial rating assignments for the 
knees, and was awaiting issuance of a statement of the case, 
the issues are not increased rating claims, but are appeals 
of initial disability ratings.  A December 2006 rating 
decision during the initial rating appeal period granted a 
higher initial disability rating for degenerative arthritis 
of the right knee of 20 percent from September 8, 2005, thus 
creating a staged initial rating of 10 percent for the period 
from May 1, 2003 to September 8, 2005, and 20 percent from 
September 8, 2005.  The initial disability rating for 
degenerative arthritis of the left knee remains at 10 percent 
for the entire initial rating period.  Although the veteran 
was advised at the personal hearing that the issues were 
increased ratings for the knees, a closer review of the 
procedural record shows that the issues are appeals of the 
assignment of initial ratings.  

The issues of entitlement to higher initial ratings for the 
veteran's service-connected right and left knee disabilities 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran sustained multiple minor shoulder traumas 
during active duty service during parachute jumps; he has 
experienced continuous post-service symptomatology of the 
shoulders; and the competent medical evidence relates the 
currently diagnosed right and left shoulder arthritis to 
repetitive microtraumas in service.

2.  The veteran's peripheral neuropathy of the extremities is 
not related to service, to include as related to herbicide 
exposure or a vaccine.

3.  The veteran's atrial fibrillation is not related to 
service.

4.  At the personal hearing in August 2007, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the issue of service connection for arthritis of the 
neck.

5.  The veteran does not have a current diagnosis of liver 
disability.

6.  The veteran does not have a current diagnosis of 
impotence.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, left 
shoulder arthritis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Resolving reasonable doubt in the veteran's favor, right 
shoulder arthritis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by active military service, 
including exposure to herbicides or vaccines in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active military service, 
including exposure to herbicides or vaccines in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

5.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by active military service, 
including exposure to herbicides or vaccines in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

6.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active military service, 
including exposure to herbicides or vaccines in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

7.  Atrial fibrillation was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).

8.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of entitlement to service 
connection for arthritis of the neck, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

9.  The criteria for service connection for a liver 
disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

10.  The criteria for service connection for impotence have 
not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

In correspondence dated June 2002, July 2003, March 2004, and 
July 2005, VA satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
and VA, as well as private medical records, have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The Board 
held the record open for 60 days following the personal 
hearing to allow the veteran to obtain and submit additional 
medical evidence.  At the personal hearing, the Board 
extensively advised the veteran what types of evidence he 
needed to substantiate his claims.  The duties to notify and 
assist have been met, with respect to those issues being 
finally decided in this appeal.

Service Connection Legal Authority

Applicable laws provide that, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. 
§ 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as cirrhosis of 
the liver, cardiovascular disease, arthritis, and other 
organic diseases of the nervous system, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  In this case, the 
veteran's DD Form 214 indicates that the veteran spent over a 
year in Vietnam; therefore, he is afforded the presumption of 
herbicide exposure while serving in Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  A note indicates that, for purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  The 
National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 
68 Fed. Reg. 27630 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).



Service Connection for Shoulder Arthritis

The veteran contends that he has left and right shoulder 
arthritis that was caused by repetitive parachute jump 
traumas to the shoulder during his active duty service.  

At the August 2007 personal hearing, the veteran testified 
that in service his military occupational specialty was an 
infantry officer, and he had a special secondary military 
occupational specialty as parachutist and diver; that he 
participated in over 200 parachute jumps, in which he would 
"hit and roll," and sustained a lot of twists and sprains 
that included wrenched shoulders; that he participated in 
physical fitness that also required shoulder rotations; and 
he began seeking treatment for shoulder problems after 
service in the 1980s; and he currently has symptoms that 
include left and right shoulder pain, popping, grinding, 
stiffness, and limitation of motion. 

The competent medical evidence of record reflects a current 
diagnosis of right and left shoulder arthritis.  A private 
medical opinion from C.T. Moorman, M.D., of Duke Sports 
Medicine, dated August 3, 2007, reflects the history of 
multiple parachute jumps and other aggressive activities 
during the veteran's active duty service; X-ray findings of 
glenohumeral arthritis; and the opinion that, although the 
veteran did not suffer a major shoulder trauma in service, 
the repetitive micro trauma in service "has contributed 
significantly to his current shoulder condition" of severe 
glenohumeral arthritis, and that "there is a high 
probability that this association exists."  At the time of 
the August 2007 personal hearing, the veteran and his 
representative indicated the intent to waive initial RO 
consideration of all additionally submitted evidence for the 
Board's initial consideration, and the Board held the record 
open to allow the veteran to submit such medical nexus 
evidence within the 60 day period.  

After a review of the evidence of record, the Board finds 
that the veteran sustained multiple minor shoulder traumas 
during active duty service during over 200 parachute jumps.  
The veteran has credibly testified that he has experienced 
continuous post-service symptomatology of the shoulders, even 
though he did not seek continuous post-service treatment of 
the shoulders.  Finally, the competent medical evidence, 
namely, the August 2007 private medical opinion by 
Dr. Moorman, tends to relate the currently diagnosed right 
and left shoulder arthritis to repetitive microtraumas in 
service.  For these reasons, and resolving reasonable doubt 
in the veteran's favor, the Board finds that left and right 
shoulder arthritis was incurred in active military service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Peripheral Neuropathy

Taking into account all relevant evidence, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy of the right and 
left upper and lower extremities, including as due to 
herbicide exposure.  It is established that the veteran 
served in Vietnam; therefore, his exposure to herbicides is 
presumed.  

With regard to a presumption based on herbicide exposure, the 
evidence does not show that the veteran's peripheral 
neuropathy appeared within weeks or months of exposure to an 
herbicide agent and resolved within two years of the date of 
onset, as required the establish presumptive service 
connection under 38 C.F.R. § 3.309(e). The veteran's service 
medical records do not show any complaints, symptoms, 
diagnosis, or treatment of peripheral neuropathy or 
neurological disorder.  The evidence subsequent to service 
does not show a diagnosis of peripheral neuropathy any 
earlier than June 1991, fourteen years after the veteran's 
separation from service.  Thus, the veteran's current 
peripheral neuropathy does not fit the definition of 
peripheral neuropathy that is required for presumptive 
service connection as due to herbicide exposure.  

Service connection for peripheral neuropathy for peripheral 
neuropathy could still be established if the evidence shows a 
direct connection to herbicide exposure, or a direct 
connection to service.  38 C.F.R. § 3.303.  In this case, the 
evidence does not show such a connection.  The veteran's 
service medical records are negative for evidence of 
peripheral neuropathy or neurological disorder.  As noted 
above, the veteran did not have a diagnosis of peripheral 
neuropathy until June 1991, which is fourteen years after his 
separation from service.  In June 1991, the veteran was found 
to have minimal peripheral neuropathy of the right foot, of 
uncertain cause.

An August 1995 report of electromyography of the veteran's 
right lower extremity muscles diagnosed the veteran with a 
sensory motor polyneuropathy with predominance of axonal loss 
and perhaps with minimal features of segmental demyelination 
as well.  This was reported as one of the most common types 
of neuropathy seen.  It was indicated that differential 
diagnoses were quite extensive and included glucose 
intolerance, exposure to various neurotoxic medications, or 
toxins, certain vitamin deficiencies, paraproteins, "etc."

During a peripheral neuropathy evaluation of February 2001, 
the veteran reported a 15 year history of numbness and 
tingling which began in his feet and slowly over the years 
worked up the legs and began to involve his fingers.  
Although there is no medical evidence of record showing a 
diagnosis of peripheral neuropathy earlier than 1991, even 
considering the veteran's report of complaints to be 
accurate, that would place the initial onset of his symptoms 
to 1986, still nearly ten years after his separation from 
service.  

As to the question of whether any currently diagnosed 
peripheral neuropathy is related to service, the February 
2001 report noted that previous workups for causes of the 
neuropathy had been negative to that time.  The examiner 
indicated that there was no clear cut family history, 
although he felt there may have been some exposure history, 
with the veteran's history of exposure to malathion in the 
past.  In the veteran's reported history during this 
evaluation, he specifically indicated that he had an exposure 
history to malathion and DEET when he worked for the forest 
service and had to fog the forest.  The veteran reported 
that, during a seven month period, he did this on almost a 
daily basis and was exposed to the fog and also the mixing of 
the chemicals nearly daily. 

A September 2005 report of VA peripheral neuropathy 
examination noted that the veteran reported his peripheral 
neuropathy started in 1975 in the military.  The examiner 
diagnosed the veteran with peripheral neuropathy and 
indicated that it was not related to hyperglycemia, but did 
not relate it to any specific diagnosis.  In the veteran's 
recent testimony before the Board, he stated that his 
peripheral neuropathy started shortly after service, although 
he indicated that he did not seek treatment for it until 
about 15 years after his separation from service.  He also 
indicated that he felt his peripheral neuropathy could be due 
to one of the vaccines he was required to receive in service.

While the veteran has recently reported that his peripheral 
neuropathy started just after service, as noted above, there 
is no medical evidence dated any earlier than 1991 which 
indicates that the veteran complained of or was treated for 
peripheral neuropathy.  Furthermore, there is no medical 
evidence of record linking these disabilities either to 
service or herbicide exposure.  While chemical exposure has 
been suggested as one of the possible origins of the 
veteran's peripheral neuropathy, many other possibilities 
have been suggested, and the veteran himself reported 
significant exposure to chemicals while working for the 
forest service.  While the veteran has also claimed that his 
peripheral neuropathy may be related to vaccines he was 
required to have in service, no medical evidence has been 
presented linking the veteran's peripheral neuropathy to 
vaccines.  As the preponderance of the evidence of record 
shows that the veteran did not have a diagnosis of peripheral 
neuropathy until many years after service, and as there is no 
medical evidence has of record that links the veteran's 
current peripheral neuropathy to service, to include as 
secondary to vaccines or to his herbicide exposure, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Atrial Fibrillation

Taking into account all relevant evidence, the Board finds 
that a preponderance of the evidence is against service 
connection for atrial fibrillation.  The evidence does not 
show that the veteran incurred this condition in service.  
The veteran's service medical records contain no complaint 
of, or treatment for, any cardiovascular disorder.  The 
medical evidence of record does not show any heart condition 
until June 1995, when a report of private treatment indicated 
that the veteran had a new onset of atrial 
fibrillation/flutter.  He subsequently had a pacemaker 
implanted in August 1995, and is currently on medication for 
this condition.  An October 1995 letter from a private 
physician indicated that the veteran had been recently given 
a pacemaker due to "sick sinus syndrome."  A March 2001 
private treatment record showed atrial fibrillation of 
unclear cause.  

Thus, there is no medical evidence dated any earlier than 18 
years after the veteran's separation from service which shows 
that the veteran was diagnosed with any heart condition, and 
there is no medical evidence of record linking this 
disability to service.  As such, the Board finds that 
preponderance of the evidence of record is against service 
connection for this disability.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 

Service connection for Arthritis of the Neck

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in his hearing testimony in 
August 2007, and in a written statement dated October 2007, 
indicated that he was withdrawing his appeal for service 
connection for arthritis of the neck.  Accordingly, the Board 
does not have jurisdiction to review the appeal of the denial 
of service connection for arthritis of the neck, and the 
appeal is dismissed as to that issue.

Service connection for Liver Disorder

Taking into account all relevant evidence, the Board finds 
that service connection for a liver condition is not 
warranted.  The evidence does not show that the veteran has 
been diagnosed with any liver disorder, or currently has a 
disability of the liver.  The veteran's service medical 
records contain no complaints of, or diagnosis of, any liver 
disability.  A June 1995 private treatment record shows that 
the veteran reported a history of asymptomatic abnormal liver 
function.  A March 2001 private treatment note shows a 
reported history of elevated liver enzymes of unknown 
etiology.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  Elevated liver 
enzymes is a laboratory finding.  It is not a disability for 
which service connection can be granted.  No symptoms, 
clinical findings, or other impairment has been associated 
with this laboratory finding.  As such, it is not a 
disability within the meaning of the law granting 
compensation benefits.  There must be competent evidence of a 
present disability to grant service connection.  Brammer, 3 
Vet. App. at 225.  As the veteran has not been diagnosed with 
any liver disability, the Board finds that the preponderance 
of the evidence of record is against a grant of service 
connection for a liver condition.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service connection for Impotence

Taking into account all relevant evidence, the Board finds 
that service connection for impotence is not warranted.  In 
this regard, the Board notes that the evidence does not show 
that the veteran has been diagnosed with impotence or has a 
currently diagnosed disability of impotence (also referred to 
as erectile dysfunction).  The veteran's service medical 
records contain no complaints, symptoms, findings, diagnosis, 
or treatment for impotency.  Although the veteran reported, 
during a February 2001 VA peripheral neuropathy evaluation, 
that he had a decrease in the number of erections, the 
veteran has never received a diagnosis of impotence.  As the 
veteran has not been diagnosed with impotence, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for impotence.  There 
must be competent evidence of a present disability to grant 
service connection.  Brammer at 225.  As the preponderance of 
the evidence is against these claims, the benefit-of-the-
doubt doctrine does not apply, and they must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Service connection for left shoulder arthritis is granted.

Service connection for right shoulder arthritis is granted.

Service connection for peripheral neuropathy of the right 
lower extremity, to include as secondary to exposure to 
herbicides, or a vaccine, is denied.

Service connection for peripheral neuropathy of the left 
lower extremity, to include as secondary to exposure to 
herbicides, or a vaccine, is denied.

Service connection for peripheral neuropathy of the right 
upper extremity, to include as secondary to exposure to 
herbicides, or a vaccine, is denied.

Service connection for peripheral neuropathy of the left 
upper extremity, to include as secondary to exposure to 
herbicides, or a vaccine, is denied.

Service connection for atrial fibrillation is denied.

The claim for service connection for arthritis of the neck is 
dismissed.

Service connection for a liver condition is denied.

Service connection for impotence is denied.


REMAND

As to the veteran's claims of entitlement to higher initial 
disability ratings for his service connected right and left 
knee disabilities, the veteran testified during his hearing 
testimony in August 2007, that he felt his knee disabilities 
had worsened in severity since his last VA examination in 
September 2005.  He also testified that he felt the September 
2005 VA examination was inadequate for rating purposes.  In 
order to determine the present level of severity of the 
veteran's service-connected right and left knee disabilities, 
the veteran should be provided with another VA examination of 
the knees. 

Accordingly, the issues of higher initial ratings for left 
and right knee disabilities are REMANDED for the following 
action:

1.	Request the veteran to provide the 
names and addresses of all health care 
provides who have recently treated him 
for any knee disability.  After 
obtaining any required releases, please 
obtain all identified records and 
associate them with the claims folder.

2.	The veteran should be scheduled for a 
VA examination in order to determine 
the current severity of his service-
connected left and right knee 
disabilities.  The claims folder and a 
copy of this Remand must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed, to include range of motion 
testing.  A complete rationale for any 
opinion expressed should be included in 
the report.

3.	Thereafter, the RO should re-adjudicate 
the veteran's claims for higher initial 
ratings for right and left knee 
disabilities.  If any benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given an opportunity to respond.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
increased rating claim.  38 C.F.R. § 3.655 (2007).  
Thereafter, the case should be returned to the Board, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


